Citation Nr: 0504891	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  98-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945.  He died on July [redacted], 1997.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In April 2000, the Board found that the veteran's claim for 
service connection for cause of the veteran's death was well 
grounded, and to that extent only, the claim was granted.  
The claim was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was remanded by the Board in April 2000 in order to 
obtain additional evidence and for a VA medical opinion.  The 
issues before the Board at that time were entitlement to 
service connection for the cause of death and DIC under 
38 U.S.C.A. § 1318.  Thereafter, the RO was requested to 
readjudicate the issues and to furnish the appellant a 
supplemental statement of the case if the benefits were not 
granted. 

It appears that an administrative has inadvertently occurred.  
The March 2004 supplemental statement of the case does not 
include the issue of DIC under 38 U.S.C.A. § 1318.  Rather 
the issue of entitlement to DIC under 38 U.S.C.A. § 1151 was 
added and discussed.  It does not appear that the appellant 
filed a claim for this benefit.  The Board find that this 
matter should be clarified and any corrective action should 
be undertaken before the Board can enter a decision on the 
issue of DIC under 38 U.S.C.A. § 1318.  Stegall v. West, 11 
Vet. App. 268 (1998).

The VA medical opinion was completed in August 2001.  At that 
time the examiner opined in part that the service connected 
disabilities contributed to the veteran's cause of death in 
that the service connected disabilities along with the left 
hemiparesis from a CVA (a non-service connected disorder) 
resulted in debilitating effects and general impairment of 
health that rendered the veteran less capable of resisting 
the effects of other disease primarily causing death.   

In October 2002, the RO requested that that the VA examiner 
again review the veteran's file in order to obtain additional 
information.  An e-mail dated in October 2002, was sent by an 
individual at the VA medical center (not the VA examiner) to 
the RO.  In the e-mail an opinion from the VA examiner was 
quoted to the effect that the veterans service connected 
disabilities did not contribute substantially to his cause of 
death.  The Board finds that the October 2002 e-mail is not 
legally sufficient on which the Board can base its decision 
and the examiner's opinions require clarification.  

The report also does not include an opinion as to whether the 
service-connected disabilities aggravated the colon cancer as 
requested in the Board remand.  Stegall v. West, 11 Vet. App. 
268 (1998)

Accordingly, this claim is REMANDED for the following 
actions:

1.  It is requested that the RO clarify the 
procedural aspects of the claim involving 
entitlement to Dependency and Indemnity 
Compensation pursuant to 38 U.S.C. § 1151 
and take corrective action as deemed 
appropriate.  The appellant is to be 
informed of all actions undertaken in this 
matter.

2.  The RO is requested to forward the 
claims folder to the VA examiner who gave 
the August 2001 opinion for an addendum (if 
this examiner is unavailable the case is to 
be referred to another VA oncologist)  After 
again reviewing the records, the examiner is 
requested to render opinions as to the 
following:

a)  Whether it is as likely as not 
that the veteran's service-
connected disabilities aggravated 
the colon cancer, or contributed 
materially and substantially to 
cause the veteran's death?

b) If no, whether it is as likely 
as not that the veteran's service 
connected disabilities resulted in 
debilitating effects and general 
impairment of health to an extent 
that would render the veteran 
materially less capable of 
resisting the effects of other 
disease(s) primarily causing death 
or accelerated the veteran's death?

A complete rational for any opinion 
expressed should be include in the 
examiner's report.  

3.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefits 
sought on appeal are not granted, the 
appellant should be provided with a 
supplemental statement of the case, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




